Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 04/22/2022.

Status of the Claims
	Claims 1, 4-5, 7, 10-11, and 13 are pending.
	Claims 1, 4-5, 7, and 10-11 are newly amended.
	Claim 13 is newly added.
	Claims 1, 4-5, 7, 10-11, and 13 have been examined on their merits.

Information Disclosure Statements
	The Information Disclosure Statements received on 12/01/2021 and 04/22/2022 have been received and considered. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/329,858, filed on 03/01/2019.
However, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
	The drawings filed on 03/01/2019 are accepted.

Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis et al. (Differentiation of human dendritic cells from monocytes in vivo, European Journal of Immunology, 1997, hereafter “Chapuis”) in view of Shimizu et al. (The Journal of Immunology, 2006, hereafter “Shimizu”) and Lee et al. (Vaccine, 2002, hereafter “Lee”).

In regards to claim 1, Chapuis teaches a method of differentiating monocytes into dendritic cells (Abstract p, 431). Chapuis teaches that human peripheral blood mononuclear cells (PBMCs) were plated into 6-well culture plates (vessels) into which some adhered (p432, Cell preparation and culture conditions). Chapuis does not explicitly teach that the plates were moved in any way during the adherence step, and therefore is deemed to have been kept still. Chapuis continues that non-adherent cells were removed (p432, Cell preparation and culture conditions).
Chapuis further teaches that the monocytes differentiated into dendritic cells differentiated when contacted with interleukin-4 (IL-4) and granulocyte macrophage colony-stimulating factor (GM-CSF) (Abstract, p431). While Chapuis is silent on whether these differentiated dendritic cells were “immature dendritic cells”, as Applicant’s disclosure (Claim 1 and specification) indicates that a method whereby mononuclear cells are exposed to IL-4 and GM-CSF is sufficient to induce those cells to differentiate into immature dendritic cells, and since the method of Chapuis carries out this step, the reference method is deemed to inherently produce immature dendritic cells as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
While Chapuis does not teach that the cells were then also contacted with tumor necrosis factor α (TNFα), Chapuis nonetheless teaches that it is known in the art that the combination of TNFα with GM-CSF and IL-4 induce further maturation of dendritic cells obtained from monocytes (p439, column 1, last sentence).
A person of ordinary skill in the arts would be motivated to modify the method of Chapuis and continue a maturation step comprising treating immature dendritic cells with TNFα with GM-CSF and IL-4 because those matured dendritic cells could be used to initiate immune responses, and would be useful for further experiments. Furthermore, because Chapuis teaches that it is known in the art that this combination of chemicals can effectively mature dendritic cells it could be done with predictable results and a reasonable expectation of success.
Chapuis also does not explicitly teach that the maturation step also comprised contacting cells with prostaglandin E2 (PGE2).
However, Shimizu teaches a method of maturing dendritic cells comprising contacting dendritic cells with PGE2 (p3485, Generation of human and murine dendritic cells). While Shimizu is silent on the specific reason PGE2 was used to mature dendritic cells, as taught by Lee, PGE2 promotes dendritic cell maturation (differentiated from human monocytes of blood origin) (Abstract, pA8). Therefore, it is known in the art that PGE2 promotes maturation of dendritic cells, and a person of ordinary skill in the art would be motivated to add PGE2 for this maturing property. Additionally, combining maturing agents could lead to more robust maturing of dendritic cells. Furthermore, because Shimizu and Lee both teach that dendritic cells can be effectively treated with PGE2 it could be done with predictable results and a reasonable expectation of success.
Chapuis also does not explicitly teach that α-galactosylceramide was added to the culture vessel so as to induce and obtain NKT cell activating or proliferating dendritic cells from the mature dendritic cells.
However, Shimizu also teaches that dendritic cells were treated with α-galactosylceramide (p3485, Generation of human and murine DCs), and that α-galactosylceramide-pulsed dendritic cells activate primary NKT cells in peripheral blood better than monocytes and immune dendritic cells (p3485, column 2, top paragraph). Additionally, Shimizu teaches that it is known in the art that cell immunotherapies utilizing NKT cells activated by α-galactosylceramide-loaded dendritic cells are effective in mediating anti-tumor cytotoxic and adjuvant effects in vivo, and that this treatment is well tolerated by patients (Abstract, p3485; p3484, column 2, top paragraph).
A person of ordinary skill in the arts would be motivated to modify the method of Chapuis and add α-galactosylceramide to the culture vessel so as to induce and obtain NKT cell activating or proliferating dendritic cells from the mature dendritic cells because it would be effective in activating NKT cell and can be used to develop anti-tumor therapies that are well tolerated by patients. Furthermore, because Shimizu teaches that NKT cells can effectively be activated by dendritic cells exposed to α-galactosylceramide, it could be done with predictable results and a reasonable expectation of success.
Chapuis does not explicitly teach that the method of producing cells, as detailed above, was for use in human therapy specifically. However, a person of ordinary skill in the arts would recognize that differentiated and mature human immune cells could be used for human therapies, given the need to advance the treatment of human disease. 
Furthermore, even if it were not, as above, Shimizu teaches that NKT cells activated by α-galactosylceramide treated dendritic cells can be used to treat human tumors and may provide an effective immunotherapies that are well tolerated by patients (Abstract, p3485; p3484, column 2, top paragraph).
Therefore, a person of ordinary skill in the art would be motivated to modify the method of Chapuis and adapt this model for use in human therapy because it could be particularly useful in terms of treating cancer. Furthermore, since Chapuis demonstrates the feasibility of using these cells as therapies is could be done with predictable results and a reasonable expectation of success.

In regards to claim 4, as above Chapuis does not explicitly teach that dendritic cells were induced with α-galactosylceramide or that concentration range of 10 to 1,000 ng/mL.
However, also as above, Shimizu teaches that dendritic cells were induced with α-galactosylceramide, and further at a concentration of 100 ng/mL which lies within the range of 10 to 1,000 ng/mL (p3485, Generation of human and murine DCs). Additionally, as above, Shimizu teaches that it is known in the art that cell immunotherapies utilizing NKT cells activated by α-galactosylceramide-loaded dendritic cells are effective in mediating anti-tumor cytotoxic and adjuvant effects in vivo, and that this treatment is well tolerated by patients (Abstract, p3485; p3484, column 2, top paragraph).

In regards to cases where a prior art lies within a particular range, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
As above, a person of ordinary skill in the arts would be motivated to modify the method of Chapuis and add α-galactosylceramide to the culture vessel so as to induce and obtain NKT cell activating or proliferating dendritic cells from the mature dendritic cells, and specifically at a concentration of 100 ng/mL which lies within the range of 10 to 1,000 ng/mL because it could be beneficial to developing human therapies. Furthermore, because Shimizu teaches that NKT cells can effectively be activated by dendritic cells exposed to α-galactosylceramide, at this concentration, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Chapuis, Shimizu and Lee render the invention unpatentable as claimed.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chapuis, in view of Shimizu and Lee, as applied to claim 1 and 4 above, and further in view of Westerman et al. (Cancer Immunology Immunotherapy, 2003, hereafter “Westerman”).
In regards to claim 5, Chapuis teaches that PBMCs can be cryopreserved with similar results to those that were not (p432, Cell preparation and culture conditions), but is silent on whether NKT cell activating or proliferating dendritic cells were cryopreserved specifically. 
However, Westernman teaches that monocyte-derived dendritic cells can be cryopreserved, that cryopreservation does not affect cell phenotype or function, and that it is an appropriate method for clinical application in DC-based immune-therapy protocols.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Chapuis and specifically cryopreserve the obtained NKT activating or proliferating dendritic cells because it could be done so safely and can be useful for clinical applications. Furthermore, because Westerman demonstrates the feasibility of this method, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Chapuis, Shimizu, Lee, and Westerman render the invention unpatentable as claimed.


Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis in view of Shimizu, Lee, and Kitamura et al. (Journal of Experimental Medicine, 1999, previously cited 12/03/2021, hereafter “Kitamura”).
In regards to claim 7, as above, Chapuis teaches a method of differentiating dendritic cells from monocytes (Abstract p, 431). Chapuis teaches that human peripheral blood mononuclear cells (PBMCs) were plated into 6-well culture plates (vessels) into which some adhered (p432, Cell preparation and culture conditions). Chapuis does not explicitly teach that the plates were moved in any way during the adherence step, and therefore is deemed to have been kept still. Chapuis continues that non-adherent cells were removed (p432, Cell preparation and culture conditions).
Chapuis further teaches that dendritic cells differentiated from mononuclear cells when contacted with interleukin-4 (IL-4) and granulocyte macrophage colony-stimulating factor (GM-CSF) (Abstract, p431). While Chapuis is silent on whether these differentiated dendritic cells were “immature dendritic cells”, as Applicant’s disclosure (Claim 1 and specification) indicates that a method whereby mononuclear cells are exposed to IL-4 and GM-CSF is sufficient to induce those cells to differentiate into immature dendritic cells, and since the method of Chapuis carries out this step, the reference method is deemed to inherently produce immature dendritic cells as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
While Chapuis does not teach that the cells were then also contacted with tumor necrosis factor α (TNFα), Chapuis nonetheless teaches that it is known in the art that the combination of TNFα with GM-CSF and IL-4 induce further maturation of dendritic cells obtained from monocytes (p439, column 1, last sentence).
A person of ordinary skill in the arts would be motivated to modify the method off Chapuis and continue a maturation step comprising treating immature dendritic cells with TNFα with GM-CSF and IL-4 because those matured dendritic cells could be used to initiate immune responses, and would be useful for further experiments. Furthermore, because Chapuis teaches that it is known in the art that this combination of chemicals can effectively mature dendritic cells it could be done with predictable results and a reasonable expectation of success.
Chapuis also does not explicitly teach that the maturation step also comprised contacting cells with prostaglandin E2 (PGE2).
However, Shimizu teaches a method of maturing dendritic cells comprising contacting dendritic cells with PGE2 (p3485, Generation of human and murine dendritic cells). While Shimizu is silent on the specific reason PGE2 was used to mature dendritic cells, as taught by Lee PGE2 promotes dendritic cell maturation (differentiated from human monocytes of blood origin) (Abstract, pA8). Therefore, it is known in the art that PGE2 promotes maturation of dendritic cells, and a person of ordinary skill in the art would be motivated to add PGE2 for this maturing property. Additionally, combining maturing agents could lead to more robust maturing of dendritic cells. Furthermore, because Shimizu and Lee both teach that dendritic cells can be effectively treated with PGE2 it could be done with predictable results and a reasonable expectation of success.
Chapuis also does not explicitly teach that α-galactosylceramide was added to the culture vessel so as to induce and obtain NKT cell activating or proliferating dendritic cells from the mature dendritic cells.
However, Shimizu also teaches that dendritic cells were treated with α-galactosylceramide (p3485, Generation of human and murine DCs), and that α-galactosylceramide-pulsed dendritic cells activate primary NKT cells in peripheral blood better than monocytes and immune dendritic cells (p3485, column 2, top paragraph). Additionally, Shimizu teaches that it is known in the art that cell immuno-therapies utilizing NKT cells activated by α-galactosylceramide-loaded dendritic cells was effective in mediating anti-tumor cytotoxic and adjuvant effects in vivo, and this treatment is well tolerated by patients (Abstract, p3485; p3484, column 2, top paragraph).
A person of ordinary skill in the arts would be motivated to modify the method of Chapuis and add α-galactosylceramide to the culture vessel so as to induce and obtain NKT cell activating or proliferating dendritic cells from the mature dendritic cells because it would be effective in activating NKT cell and can be used to develop anti-tumor therapies that are well tolerated by patients. Furthermore, because Shimizu teaches that NKT cells can effectively be activated by dendritic cells exposed to α-galactosylceramide, it could be done with predictable results and a reasonable expectation of success.
Chapuis does not explicitly teach that the method of producing cells, as detailed above, was for use in human therapy. However, a person of ordinary skill in the arts would recognize that differentiated and mature human immune cells could be used for human therapies, given the need to advance the treatment of human disease. 
Furthermore, even if it were not, as above, Shimizu teaches that NKT cells activated by α-galactosylceramide treated dendritic cells can be used to treat human tumors and may provide an effective immunotherapies that are well tolerated by patients (Abstract, p3485; p3484, column 2, top paragraph).
Therefore, a person of ordinary skill in the art would be motivated to modify the method of Chapuis and adapt this model for use in human therapy because it could be particularly useful in terms of treating cancer. Furthermore, since Chapuis demonstrates the feasibility of using these cells as therapies is could be done with predictable results and a reasonable expectation of success.
Chapuis is silent on whether the non-adherent cells were preserved after removal, and does not explicitly teach that NKT cell activating or proliferating dendritic cells and the preserved non-adherent cells were placed in a second culture vessel as to induce NKT cells from some of the suspended cells.
However, Kitamura teaches that non-adherent cells can be removed from culture to be used for the isolation of NKT cells (p1122, Isolation of Lymphoid cell subsets, column 1, paragraph 4) while adherent cells are cultured to differentiate into dendritic cells (p1122, Cocultures of DCs and NKT cells, column 1, last paragraph). Kitamura also teaches that dendritic cells were co-cultured with NKT cells in the presence of α-galactosylceramide (p1122, Cocultures of DCs and NKT cells, column 1, last paragraph), and that tis had the effect of activating NKT cells (p1123, column 1, paragraph 1). Kitamura provides further motivating teaching that dendritic cells are essential for the stimulation of NKT cells (p1123, column 1m paragraph 1), and this method can be used to develop immunotherapies (p1124, column 1, paragraph 1).
A person of ordinary skill in the art would be motivated to modify the method of Chapuis, as suggested by Shimizu and Lee, and specifically collect suspended cells and place them in a second vessel with NKT stimulating or differentiating cells, because they provide an already at-hand source of NKT cells, which would save time and money. Furthermore, if being used as a therapy, inducing NKT cells from the same donor source would reduce the sources of exogenous cells, and therefore reduce the likelihood of eliciting an autoimmune response, when used as a therapy. Furthermore, because Kitamura teaches the feasibility of collecting non-adherent cells and then subsequently placing them in a vessel with dendritic cells to activate NKT cells from those non-adherent cells, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 10, as above, Chapuis does not explicitly teach that dendritic cells were induced with α-galactosylceramide  or that concentration range of 10 to 1,000 ng/mL.
However, also as above, Shimizu teaches that dendritic cells were induced with α-galactosylceramide, and further at a concentration of 100 ng/mL which lies within the range of 10 to 1,000 ng/mL (p3485, Generation of human and murine DCs). Additionally, as above, Shimizu teaches that it is known in the art that cell immunotherapies utilizing NKT cells activated by α-galactosylceramide-loaded dendritic cells are effective in mediating anti-tumor cytotoxic and adjuvant effects in vivo, and that this treatment is well tolerated by patients (Abstract, p3485; p3484, column 2, top paragraph).

In regards to cases where a prior art lies within a particular range, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
As above, a person of ordinary skill in the arts would be motivated to modify the method of Chapuis and add α-galactosylceramide to the culture vessel so as to induce and obtain NKT cell activating or proliferating dendritic cells from the mature dendritic cells, and specifically at a concentration of 100 ng/mL which lies within the range of 10 to 1,000 ng/mL because it could be beneficial to developing human therapies. Furthermore, because Shimizu teaches that NKT cells can effectively be activated by dendritic cells exposed to α-galactosylceramide, at this concentration, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Chapuis, Shimizu, Lee, and Kitamura render the invention unpatentable as claimed.


Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis, in view of Shimizu, Lee and Kitamura, as applied to claim 7 and 10 above, and further in view of Westerman.
In regards to claims 11 and 13, as above, Chapuis teaches that PBMCs can be cryopreserved with similar results to those that were not (p432, Cell preparation and culture conditions), but is silent on whether NKT cell activating or proliferating dendritic cells and NKT cells were cryopreserved specifically. 
However, Westernman teaches that monocyte-derived dendritic cells can be cryopreserved, that cryopreservation does not affect cell phenotype or function, and that it is an appropriate method for clinical application in DC-based immune-therapy protocols.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Chapuis and specifically cryopreserve the obtained NKT activating or proliferating dendritic cells and NKT cells because it could be done so safely and can be useful for clinical applications. Furthermore, because Westerman demonstrates the feasibility of this method, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Chapuis, Shimizu, Lee, Kitamura, and Westerman render the invention unpatentable as claimed.



Response to Arguments
Applicant’s remarks filed 04/22/2022 have been fully considered but are not found persuasive. The examiner has modified claim rejections for independent claims 1 and 7 and their subsequent dependent claims under 35 U.S.C. 103 to address new claim limitations introduced by amendment to the claims. The discussion that follows is in regards to Applicant’s arguments as applicable to the rejection of record that is still cited, at least in part, in the current office action.
Applicant notes that the claims as amended have been allowed in the corresponding Japanese Patent application (Response, p6).
Applicant's argument has been fully considered but is not persuasive. Japan and the United States are different national jurisdictions, and the laws and rules governing patentability of claims may differ.

Applicant points out that different starting materials (lymphoid v nonlymphoid cells) and different methods of differing and maturing dendritic cells results in different subsets of dendritic cells having different functionalities/activates (Response, p6).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., starting material for cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that none of PromoCell, Toura, Rieser, or Feuerstein teaches the features of amended claims 1 and 5, or cancelled claims 2-3 (Response, p6-9, section 5.1-5.3).
Applicant’s arguments with respect to claim(s) 1-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that Kitamura fails to teach the amended limitations of “IL-4 and granulocyte macrophage colony-stimulating fact” and “IL-4, granulocyte macrophage colony-stimulating fact, tumor necrosis factor α, and prostaglandin E2” to claim 7 steps (c2) and (d2), respectively, or is not combinable with the teachings of PromoCell, Toura, Rieser, or Feuerstein. Applicant further argues that Kitamura does not suggest using lymphoid-derived monocytes (Response, p13-16, sections 5.4-5.6).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above, Kitamura is not relied upon to teach the use of “IL-4 and granulocyte macrophage colony-stimulating fact” and “IL-4, granulocyte macrophage colony-stimulating fact, tumor necrosis factor α, and prostaglandin E2” to claim 7 steps (c2) and (d2), respectively, but to provide motivation to modify the method of Chapuis, as suggested by Shimizu and Lee, and preserve non-adherent cells and then suspend those cells in a second culture vessel with the differentiated and matured dendritic cells as to induce NKT cells from some of the suspended cells.
In regards to starting materials, the claims are not limited to any particular starting material.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632